                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.962   Page 1 of 21




                                               UNITED STATES DISTRICT COURT
                                           FOR THE EASTERN DISTRICT OF MICHIGAN

                            ADAM KANUSZEWSKI, et al,
                                Plaintiffs,                               Case No.: 18-cv-10472

                                  v.                                     Hon. Thomas L. Ludington,
                                                                            District Court Judge
                            MICHIGAN DEPARTMENT OF
                            HEALTH AND HUMAN                              Hon. Patricia T. Morris,
                            SERVICES, et al,                                Magistrate Judge
                                Defendants
                                                                /
OUTSIDE LEGAL COUNSEL PLC




                            PHILIP L. ELLISON (P74117)              CHRISTOPHER L. KERR (P57131)
                            Outside Legal Counsel PLC               THOMAS S. MARKS (P69868)
     www.olcplc.com




                            Counsel for Plaintiffs                  Assistant Attorneys General
                            PO Box 107                              Michigan Dept of Attorney General
                            Hemlock, MI 48626                       Corporate Oversight Division
                            (989) 642-0055                          Attorneys for State Defendants
                            pellison@olcplc.com                     P.O. Box 30755
                                                                    Lansing, MI 48909
                            JEREMY C. KENNEDY (P64821)              (517) 373-1160
                            JEROLD LAX (P16470)
                            Pear Sperling Eggan & Daniels, PC       THOMAS F. CAVALIER (P34683)
                            Counsel for Michigan Neonatal           Office of the General Counsel
                            BioBank Inc and Dr. Antonio             Wayne State University
                            Yancey (Personal Capacity)              Counsel for Dr. Antonio Yancey
                            24 Frank Lloyd Wright Dr, #D2000        (Personal Capacity)
                            Ann Arbor, MI 48105                     656 W. Kirby, 4249 FAB
                            (734) 665-4441                          Detroit, MI 48202
                            jkennedy@psedlaw.com                    (313) 577-2268
                            jlax@psedlaw.com                        thomas.cavalier@wayne.edu


                                        PLAINTIFFS’ RESPONSE TO STATE DEFENDANTS’
                                       REQUEST FOR PREVAILING PARTY COSTS AND FEES
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18    PageID.963   Page 2 of 21




                                  NOW COME Plaintiffs, by counsel, and fully opposes the request of

                            the State Defendants request for prevailing party fees under 42 U.S.C. §

                            1988 for the reasons outlined in the attached brief and particularly due to

                            their not meeting the standards articulated by the US Supreme Court in

                            Christiansburg Garment Co. v. Equal Employment Opportunity Comm’n, 434

                            U.S. 412 (1978) and its progeny.

                                  To the extent this Court believes otherwise, the amount should be
OUTSIDE LEGAL COUNSEL PLC




                            capped at the actual hourly fees of these attorneys as outlined and to allow
     www.olcplc.com




                            Plaintiffs limited discovery to get proof of their actual hourly rates based upon

                            their actual salaries pursuant to Fed.R.Civ.P. 54(d)(B)(iv).

                             Date: October 4, 2018                  RESPECTFULLY SUBMITTED:

                                                                    /s/ Philip L. Ellison
                                                                    OUTSIDE LEGAL COUNSEL PLC
                                                                    PHILIP L. ELLISON (P74117)
                                                                    Counsel for Plaintiffs
                                                                    PO Box 107, Hemlock, MI 48626
                                                                    (989) 642-0055
                                                                    pellison@olcplc.com




                                                                   2
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.964   Page 3 of 21




                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN

                            ADAM KANUSZEWSKI, et al,
                                Plaintiffs,                               Case No.: 18-cv-10472

                                  v.                                     Hon. Thomas L. Ludington,
                                                                            District Court Judge
                            MICHIGAN DEPARTMENT OF
                            HEALTH AND HUMAN                              Hon. Patricia T. Morris,
                            SERVICES, et al,                                Magistrate Judge
                                Defendants
                                                                /
OUTSIDE LEGAL COUNSEL PLC




                            PHILIP L. ELLISON (P74117)              CHRISTOPHER L. KERR (P57131)
                            Outside Legal Counsel PLC               THOMAS S. MARKS (P69868)
     www.olcplc.com




                            Counsel for Plaintiffs                  Assistant Attorneys General
                            PO Box 107                              Michigan Dept of Attorney General
                            Hemlock, MI 48626                       Corporate Oversight Division
                            (989) 642-0055                          Attorneys for State Defendants
                            pellison@olcplc.com                     P.O. Box 30755
                                                                    Lansing, MI 48909
                            JEREMY C. KENNEDY (P64821)              (517) 373-1160
                            JEROLD LAX (P16470)
                            Pear Sperling Eggan & Daniels, PC       THOMAS F. CAVALIER (P34683)
                            Counsel for Michigan Neonatal           Office of the General Counsel
                            BioBank Inc and Dr. Antonio             Wayne State University
                            Yancey (Personal Capacity)              Counsel for Dr. Antonio Yancey
                            24 Frank Lloyd Wright Dr, #D2000        (Personal Capacity)
                            Ann Arbor, MI 48105                     656 W. Kirby, 4249 FAB
                            (734) 665-4441                          Detroit, MI 48202
                            jkennedy@psedlaw.com                    (313) 577-2268
                            jlax@psedlaw.com                        thomas.cavalier@wayne.edu


                                  BRIEF REGARDING PLAINTIFFS’ PLAINTIFFS’ RESPONSE
                                   TO STATE DEFENDANTS’ REQUEST FOR PREVAILING
                                              PARTY COSTS AND FEES
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.965   Page 4 of 21




                                                    QUESTIONS PRESENTED

                                                                 I.
                                                 Is E.D. Mich. LR 54.1.2 lawful as
                                                utilized by the State Defendants?

                                                            Answer: No.

                                                             II.
                              Does the State Defendants’ request meet the standards outlined in
                               Christiansburg Garment Co. v. Equal Employment Opportunity
                                        Comm’n, 434 U.S. 412 (1978) and its progeny?

                                                            Answer: No.
OUTSIDE LEGAL COUNSEL PLC




                                                              III.
                                    Does the State Defendants’ request meet the evidentiary
     www.olcplc.com




                                    requirements required pursuant to E.D. Mich. LR 54.1.2?

                                                            Answer: No.

                                                                IV.
                                               Are the State Defendants’ entitled to
                                               amount of attorney fees demanded?

                                                            Answer: No.




                                                                  ii
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.966   Page 5 of 21




                                                  MOST RELEVANT AUTHORITY

                              Christiansburg Garment Co. v. Equal Employment Opportunity Comm’n,
                                                      434 U.S. 412 (1978)

                                                        Tarter v. Raybuck,
                                                    742 F.2d 977 (6th Cir. 1984)

                                                          42 U.S.C. § 1988

                                                          Fed.R.Civ.P. 54

                                                        E.D. Mich. LR 54.1.2
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  iii
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18       PageID.967   Page 6 of 21




                                                              OPPOSITION BRIEF

                                  This case involves a first impression challenge to the Newborn

                            Screening Program operated by the State of Michigan, its officials and its

                            outside partners by seizing, collecting, testing, indefinitely storing, and

                            utilizing/selling excess blood samples of newborn Michiganders without prior

                            parental consent. Plaintiffs, consisting of infants and parents, alleged these

                            actions violated the Fourth and Fourteenth Amendments and believed they
OUTSIDE LEGAL COUNSEL PLC




                            pled a plausible claim. As discussed below, a Texas federal judge presented
     www.olcplc.com




                            with the near identical case found that such are plausible claims. Beleno v.

                            Lackey, 306 F.Supp.3d 930 (W.D. Tex. 2009). This Court disagreed,1 ECF

                            No. 50, and dismissed the case pursuant to Rule 12(b)(6), ECF No. 51. The

                            State Defendants now seek an award of prevailing party costs and attorney

                            fees under 42 U.S.C. § 1988. They have not met their requirements. The

                            motion should be denied.

                                                                           I.

                                                                    Timeliness

                                  As a preliminary matter, Plaintiffs assert the State Defendants’ motion

                            was untimely filed under Federal Rule 54. “[A] claim for attorney’s fees and

                            related nontaxable expenses must be made by motion.” Fed.R.Civ.P.


                                  1   Plaintiffs have appealed to the Sixth Circuit.

                                                                           1
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.968   Page 7 of 21




                            54(d)(2)(A). “Unless a statute or a court order provides otherwise, the motion

                            must... be filed no later than 14 days after the entry of judgment.”

                            Fed.R.Civ.P. 54(d)(2)(B)(i). Judgment was entered by this Court on August

                            8, 2018. The State Defendants did not file their motion until 28 days later on

                            September 5, 2018. Thusly, the motion is untimely.

                                  The State Defendants will likely direct this Court to excuse its non-

                            compliance with Rule 54 by pointing to E.D. Mich. LR 54.1.2 which provides
OUTSIDE LEGAL COUNSEL PLC




                            that such a motion “must be filed no later than 28 days after entry of

                            judgment.” Originally, local district courts were allowed to make their own
     www.olcplc.com




                            deadlines on such a motion. White v. New Hampshire Dep’t. of Employment

                            Security, 455 U.S. 445, 454 (1982). That was true then. That changed in

                            1993 when White was superseded by a Rule Amendment in the 1990s. A

                            14-day deadline was enacted by Congress and the Judicial Conference in

                            1993 because the prior rule did not proscribe a deadline. That rules now

                            provides a strict deadline with two exceptions. Courts are required to give

                            the Federal Rules of Civil procedure when “plain meaning” and when the

                            terms are “unambiguous, judicial inquiry is complete.” Pavelic & LeFlore v

                            Marvel Enter. Group, 493 U.S. 120, 123 (1989). Moreover, “courts should

                            not generally depart from the usual practice under the Federal Rules on the




                                                                  2
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18    PageID.969   Page 8 of 21




                            basis of perceived policy concerns.” Jones v. Bock, 549 U.S. 199, 212

                            (2007).

                                  The plain language of Rule 54 is clear: only when “a statute or a court

                            order provides otherwise” may the deadline be extended. The State

                            Defendants have neither. The local rules are not court orders, they are

                            “rules.” Every litigator knows an order of this Court and the Federal Rules of

                            Civil Procedure are not the same thing. Fed.R.Civ.P. 83(a)(1)(“a district
OUTSIDE LEGAL COUNSEL PLC




                            court, acting by a majority of its district judges, may adopt and amend rules
     www.olcplc.com




                            governing its practice.”). Taking the position undertaken by other circuits is

                            directly contrary to the rules of interpretation required by the Supreme Court

                            in Pavelic and contrary to the admonishment of the Supreme Court to use

                            ‘policy concerns’ in Jones to depart from the express practice required by the

                            Federal Rules. Cf. Tancredi v. Metro. Life Ins. Co., 378 F.3d 220, 227 (2nd

                            Cir. 2004). “A local rule must be consistent with—but not duplicate—federal

                            statutes and rules adopted.” Id.

                                  On a quick reading, it appears that the two rules are in conflict with

                            each other. If they are, the federal rules prevail over the local rule. Grimes v.

                            District of Columbia, 794 F.3d 83, 97 (D.C. Cir. 2015) (“And local rules, by

                            law, cannot conflict with federal rules”); Ramirez v. County of San




                                                                   3
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.970   Page 9 of 21




                            Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“If in conflict, the Local Rule

                            must yield to the federal rule”).

                                  However, a narrow reading can be had. The Federal Rules require any

                            motion to filed within 14 days. That deadline can be extended by seeking an

                            order of this Court, but at no time may the deadline of the filing exceed 28

                            days post-judgment as imposed upon this particular court by the time-cap of

                            E.D. Mich. LR 54.1.2. In other words, the State Defendants must file its
OUTSIDE LEGAL COUNSEL PLC




                            motion within 14 days or may seek an order granting an extension; however,
     www.olcplc.com




                            this Court is precluded from extending that deadline beyond 28 days under

                            E.D. Mich. LR 54.1.2. They did not, and thus their motion is untimely and

                            improper.

                                                                  II.

                                                      The Heightened Standard

                                  Next, the State Defendants correctly cite Christiansburg Garment Co.

                            v. Equal Employment Opportunity Comm’n, 434 U.S. 412 (1978) and its

                            treatment of requests for prevailing party fees. The Christiansburg standards

                            apply to suits subject to the fee provisions of section 1988. Tarter v. Raybuck,

                            742 F.2d 977, 985-986 (6th Cir. 1984). “[A] district court may in its discretion

                            award attorney’s fees to a prevailing defendant in a [civil rights] case upon a

                            finding that the plaintiff's action was frivolous, unreasonable, or without


                                                                   4
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18    PageID.971      Page 10 of 21




                             foundation, even though not brought in subjective bad faith.” Id., at 421. That

                             discretion is exercised against the backdrop that civil rights fee shifting was

                             intended “to promote rigorous enforcement” of laws by private plaintiffs

                             regardless of their ability to pay for representation. Id., at 422. The Supreme

                             Court has commanded that “it is important that a district court resist the

                             understandable temptation to engage in post hoc reasoning by concluding

                             that, because a plaintiff did not ultimately prevail, his action must have been
OUTSIDE LEGAL COUNSEL PLC




                             unreasonable or without foundation.” Id., at 422. The purpose of this

                             heightened requirement is that it reduces the “chilling effect on a plaintiff who
     www.olcplc.com




                             seeks to enforce his/her civil rights.” Riddle v. Egensperger, 266 F.3d 542,

                             551 (6th Cir. 2001).

                                   Therefore, the question before this Court is whether the State

                             Defendants have proven that this case for first impression for this Circuit is

                             “frivolous, unreasonable, or groundless, or that the plaintiff continued to

                             litigate after it clearly became so.” They have failed their burden.

                                                                    A.

                                              Frivolous, Unreasonable, or Groundless

                                   This lawsuit was the first of its type in Michigan and the Sixth Circuit.

                             That alone is enough to be a failure to meet the Christiansburg standard.

                             Christiansburg, supra, at 424 (The Supreme Court in Christiansburg found


                                                                    5
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.972   Page 11 of 21




                             that an award of attorney fees to the prevailing defendant was not warranted

                             because plaintiff's suit presented an issue of first impression that was not

                             frivolous.). However, this lawsuit was not the very first in the United States.

                             That honor belongs to Texas in Beleno v. Lackey, 306 F.Supp.3d 930 (W.D.

                             Tex. 2009). Plaintiffs premised their case on this precedence. In Beleno, a

                             class action was proposed to challenge the deprivation of liberty and privacy

                             rights under the Fourth and Fourteenth Amendments as to Texas’ similar
OUTSIDE LEGAL COUNSEL PLC




                             program of newborn screening. Texas was “expropriating an infant’s blood
     www.olcplc.com




                             sample indefinitely, without their knowledge or consent, effectively making it

                             [Texas’] property for undisclosed non-consensual purposes unrelated to the

                             purposes for which the infants’ blood was originally drawn.” Id. The Beleno

                             defendants also filed a Rule 12(b)(6) motion and, in relevant part, it was

                             denied. The district court concluded that “defendants have routinely collected

                             blood samples from all babies in Texas at time of birth and stored this blood

                             or ‘spots’ indefinitely at the TAMHSC (the Texas A&M University System

                             Health Science Center) for undisclosed research unrelated to the purposes

                             for which the blood was originally drawn, without the knowledge or consent

                             of the parents, and will continue to do so.” Being state actors were alleged

                             to have done this, the district court found these allegations were “enough




                                                                   6
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18           PageID.973     Page 12 of 21




                             facts to state a claim for relief under the Fourth Amendment which is

                             plausible on its face” to warrant denial of dismissal.2

                                   The same resulted for the Fourteenth Amendment claim in Beleno. The

                             district court “decline[d] to find at this early stage in the proceedings that

                             defendants’ citations to general protocols show that plaintiffs have failed to

                             state a violation of Fourteenth Amendment liberty and privacy interests for

                             defendants' alleged handling of their infants’ blood spots.”
OUTSIDE LEGAL COUNSEL PLC




                                   In essence, the federal district judge in Beleno came out with a

                             published decision—years before—which is directly opposite of this Court’s
     www.olcplc.com




                             ultimate conclusion in this case. But that was not Plaintiffs only precedence

                             which supports their side. Plaintiffs also pointed this Court to Dubbs v. Head

                             Start, Inc., 336 F.3d 1194, 1212-1213 (10th Cir. 2003) cert. denied, 540 U.S.

                             1179 (2004) which this Court distinguished on a single point. Plaintiffs also

                             built non-frivolous arguments as to Fourth and Fourteenth Amendment rights

                             of parents and children using numerous Supreme Court opinions to a new

                             and untested factual scenario. The Sixth Circuit has concluded that “the mere

                             fact that allegations prove legally insufficient” does not “render a complaint




                                   2  In response to the denial to dismiss in this case, Texas voluntarily destroyed
                             the ‘stolen’ newborn blood samples. Peggy Fikac, State to Destroy Newborns’ Blood
                             Samples, HOUSTON CHRON., Dec 22, 2009, available at https://www.chron.com/news/
                             houston-texas/article/State-to-destroy-newborns-blood-samples-1599212.php.

                                                                         7
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18       PageID.974    Page 13 of 21




                             groundless under Christiansburg.” Smith v. Smythe-Cramer Co., 754 F.2d

                             180, 183 (6th Cir. 1985).

                                   As such, there is actual precedence supporting the assertions made

                             and causes of actions pled by Plaintiffs.3 That is more than enough to be

                             outside the penalty danger zone under the Christiansburg standard. This is

                             because “[p]revailing defendants have a far greater burden to justify an

                             award of attorney’s fees.” Coalition to Defend Affirmative Action v. Regents
OUTSIDE LEGAL COUNSEL PLC




                             of the Univ. of Michigan, 719 F. Supp. 2d 795, 801 (E.D. Mich. 2010).

                             Moreover, no single case has held that Michigan’s unique newborn
     www.olcplc.com




                             screening program was or was not constitutional. A suit that presents an

                             issue of first impression weakens a finding that the suit was frivolous.

                             Christiansburg, supra, at 424. Therefore, this case was not, by definition,

                             frivolous, unreasonable, or groundless. The “Sixth Circuit affirms awards of

                             attorney fees only when plaintiffs relitigated already-settled legal matters,

                             and we reverse the award of attorney fees when issues of law remained

                             unresolved or when a ‘plaintiff ha[d] an arguable basis for pursuing his or her

                             claim.’” Sensations, Inc. v. City of Grand Rapids, 526 F.3d 291, 303 (6th Cir.

                             2008). Even those arguments that teeter on the narrow legal edge still are


                                   3   Plaintiffs expressly cited Beleno in their briefing before the lower court.
                             Response, RE 45, PageID# 739-740. Yet, the District Court never discussed or
                             distinguished it; it is unclear why not.

                                                                      8
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.975   Page 14 of 21




                             not sanctionable. Johnson v. City of Saginaw, 2017 U.S. Dist. LEXIS 208798

                             (ED Mich, Dec. 20, 2017) (LUDINGTON, J.) (finding argument that business

                             owner lacks constitutional protections in her business premises was not

                             meritless despite nearly 100 years of established precedent but still was not

                             sanctionable). Here, the State Defendants have not pointed to any prior

                             litigation involving the constitutionality of the Newborn Screening Program in

                             Michigan, the Sixth Circuit, or the United States Supreme Court as a
OUTSIDE LEGAL COUNSEL PLC




                             “already-settled legal matter.” As the Sixth Circuit teaches, “[p]enalizing [a
     www.olcplc.com




                             plaintiff] for bringing a claim, when [plaintiff] was not on notice that such a

                             claim could not succeed in district court, would be inequitable.” Id. Unless

                             and until either the Sixth Circuit or the US Supreme Court has ruled definitely

                             on the questions presented, the Sixth Circuit affirms denials and reverses

                             grants of attorney fees consistently. E.g. MI FLYER LLC v. Wayne County

                             Airport Auth’y, 860 F.3d 425, 433 (6th Cir. 2017).

                                                                   B.

                                                     After It Clearly Became So

                                   The other basis for attorney fees is when arguments “clearly” became

                             “frivolous, unreasonable, or groundless” and litigation continued. Beleno was

                             never overturned; Dubbs was not overturned or set aside. No decision came

                             down mid-litigation which “clearly” or categorically resulted in a definite


                                                                   9
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.976   Page 15 of 21




                             conclusion that Michigan’s newborn screening program was constitutional.

                             Backward looking history always has 20/20 vision. However, “hindsight logic

                             could discourage all but the most airtight claims, for seldom can a

                             prospective plaintiff be sure of ultimate success.” Christiansburg, supra, at

                             421. Therefore, there is no case decision pointed to by the State Defendants

                             which render the claims of Plaintiffs having become “clearly” frivolous,

                             unreasonable, or groundless in mid-litigation. When a claim does not
OUTSIDE LEGAL COUNSEL PLC




                             become “clear cut,” “attorney’s fees cannot be awarded in an effort to

                             teach…a lesson…” Dubuc v. Green Oak Twp, 312 F.3d 736, 755 (6th Cir.
     www.olcplc.com




                             2002).

                                                                   III.

                                                     Evidentiary Requirements

                                   Even if this Court were inclined to award such fees against the great

                             weight of authority espoused by the Sixth Circuit and the Supreme Court, the

                             State Defendants still have not met their evidentiary burden. When making

                             the motion for attorney fees, the Local Rules of this Court requires that

                             motion be supported by an affidavit of counsel setting out “in detail”

                                   1. “the number of hours spent on each aspect of the case;”

                                   2. “the rate customarily charged by counsel for such work;”




                                                                   10
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18    PageID.977   Page 16 of 21




                                   3. “the prevailing rate charged in the community for similar services;”

                                      and

                                   4. “any other factors which the Court should consider in making the

                                      award.”

                             E.D. Mich. LR 54.1.2(b). This specific court has been correctly insistent on a

                             moving party actually meeting these “in detail” standards. McDole v City of

                             Saginaw, 2009 U.S. Dist. LEXIS 49282; 2009 WL 1637013 (E.D. Mich, June
OUTSIDE LEGAL COUNSEL PLC




                             11, 2009) (LUDINGTON, J.). In McDole, plaintiff was successful in obtaining a

                             civil rights judgment for nearly a million dollars. Plaintiff’s counsel did not
     www.olcplc.com




                             keep track of his time and offered an alternative calculation method to

                             determine a reasonable attorney fee. This court directed counsel to provide

                             information in compliance with Local Rule 54.1.2(b). He did not. Like in the

                             instant case with the assistant attorney generals, there is not “an affidavit of

                             counsel setting out in detail the number of hours spent on each aspect of the

                             case.” Id. (emphasis added). This is because the typical method of

                             calculating attorney fees is using the lodestar method—“the proven number

                             of hours reasonably expended on the case by an attorney multiplied by a

                             reasonable hourly rate. McDole, supra (citing Isabel v. City of Memphis, 404

                             F.3d 404, 415 (6th Cir. 2005))(emphasis added). The Sixth Circuit has

                             “adopted the lodestar approach as the centerpiece of attorney’s fee awards.”


                                                                   11
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18    PageID.978   Page 17 of 21




                             Fuhr v. Sch. Dist. of the City of Hazel Park, 364 F.3d 753, 762 (6th Cir. 2004).

                             The method is as follows:

                                   A starting point is to calculate the number of hours reasonably
                                   expended on the litigation multiplied by a reasonable hourly rate. (This
                                   is known as the "lodestar" calculation.) The court should then exclude
                                   excessive, redundant, or otherwise unnecessary hours. Next, the
                                   resulting sum should be adjusted to reflect the "result obtained." This
                                   involves two questions: First, did the plaintiff fail to prevail on claims
                                   that were unrelated to the claims on which he succeeded? Second, did
                                   the plaintiff achieve a level of success that makes the hours reasonably
                                   expended a satisfactory basis for making a fee award?
OUTSIDE LEGAL COUNSEL PLC




                             Jordan v. City of Cleveland, 464 F.3d 584, 602 (6th Cir. 2006)(citing Wayne
     www.olcplc.com




                             v. Village of Sebring, 36 F.3d 517, 531 (6th Cir. 1994)). The only evidence

                             provided by the State Defendants are three affidavits in which each assistant

                             attorney general admits they lack any documentation of logged hours and

                             are simply guessing the amount of time spent on the case. ECF No. 54-1,

                             ¶6 (Kerr); ECF No. 54-2, ¶6 (Marks); ECF No. 54-3, ¶6 (Levin). And even

                             more problematically, the State Defendants claim they spent a lot of time

                             “researching the law and the facts.” ECF No. 54, PageID# 874. At this stage

                             of litigation under Rule 12(b)(6), the State Defendants had to assume all the

                             facts in Plaintiffs’ amended complaint were true. DirecTV, Inc. v. Treesh, 487

                             F.3d 471, 476 (6th Cir. 2007). By not having the detailed log of attorney time,

                             it is impossible to complete this calculation method to exclude those

                             excessive, redundant, or otherwise unnecessary hours because neither


                                                                   12
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18    PageID.979    Page 18 of 21




                             opposing counsel nor the Court knows how the attorneys’ time was spent on

                             the case.

                                   Additionally, the other factors this Court looks to is—

                                         (1) the time and labor required; (2) the novelty and difficulty of
                                         the question; (3) the skill requisite to perform the legal service
                                         properly; (4) the preclusion of other employment by the attorney
                                         due to acceptance of the case; (5) the customary fee; (6) whether
                                         the fee is fixed or contingent; (7) time limitations imposed by the
                                         client or the circumstances; (8) the amount involved and the
                                         results obtained; (9) the experience, reputation, and ability of the
                                         attorney; (10) the "undesirability" of the case; (11) the nature and
OUTSIDE LEGAL COUNSEL PLC




                                         length of the professional relationship with the client; and (12)
                                         awards in similar cases.
     www.olcplc.com




                             Geier v. Sundquist, 372 F.3d 784, 792 (6th Cir. 2006). None of these factors

                             were properly or sufficiently discussed or met by the State Defendants. By

                             not meeting the lodestar obligations and fulfilling at least some of these

                             factors, this Court has and should deny requests for attorney fees. McDole,

                             supra (“Plaintiff's motion for attorney fees will be denied because Plaintiff has

                             not provided sufficient information…”). The State Defendants’ request must

                             suffer the same fate.

                                                                    IV.

                                                                Amount

                                   Lastly, assuming this Court is inclined to award some sort of attorney

                             fees, the hourly rates demanded by the Assistant Attorney Generals are far

                             in excess of their actual hourly rates. AAG Kerr makes approximately

                                                                    13
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.980   Page 19 of 21




                             $115,000 per year. Exhibit A. AAG Marks makes approximately $98,000 per

                             year. Exhibit B. AAG Levin’s data is available but let’s assume it is the same

                             $75,000 (which is a reasonable guess given his few years with the AG's

                             office). And let’s assume that each work only the standard 40-hour

                             workweek, or 2,080 hours a year. That makes Kerr’s hourly fee $55.28 per

                             hour; Mark’s hourly fee is $47.11 per hour; and Levin’s hourly fee is $36.05

                             per hour. Yet they demand $300.00 per hour for Kerr and Marks, and
OUTSIDE LEGAL COUNSEL PLC




                             $200.00 per hour for Levin. ECF No. 54, PageID# 874-875. Even if this Court
     www.olcplc.com




                             were to accept arguendo without documentation that Kerr worked 100 hours,

                             Marks worked 60 hours, and Levin worked 80 hours, the actual attorney fees

                             were only, at most, $11,238.60 (i.e. $5,528.00, $2,826.60, and $2,884.00)

                             instead of $64,000 (i.e., $30,000.00, $18,000.00, and $16,000.00) or the

                             “reduced” demanded amount of $30,000. This is obscene, punitive, and it is

                             excessive, unwarranted, and/or unjust, see E.D. Mich. LR 54.1.2, when the

                             case involves parents trying, as a matter of first impression, to protect their

                             children’s rights from big brother government.

                                   Given this huge disparity, this Court is requested, to the extent it

                             believes any attorney fees can be awarded, that it authorizes some limited

                             discovery to learn of AAG’s actual rates rather than the imaginary ones they

                             are asserting. Fed.R.Civ.P. 54(d)(B)(iv).


                                                                   14
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.981   Page 20 of 21




                                                          RELIEF REQUESTED

                                   WHEREFORE, the State Defendants’ motion for attorney fees under

                             42 U.S.C. § 1988 should be denied. To the extent this Court believes

                             otherwise, the amount should be capped at the actual hourly fees of these

                             attorneys as outlined and to allow Plaintiffs limited discovery to get proof of

                             their actual hourly rates based upon their actual salaries pursuant to

                             Fed.R.Civ.P. 54(d)(B)(iv).
OUTSIDE LEGAL COUNSEL PLC




                             Date: October 5, 2018                  RESPECTFULLY SUBMITTED:
     www.olcplc.com




                                                                    /s/ Philip L. Ellison
                                                                    OUTSIDE LEGAL COUNSEL PLC
                                                                    PHILIP L. ELLISON (P74117)
                                                                    Counsel for Plaintiffs




                                                                   15
                            Case 1:18-cv-10472-TLL-PTM ECF No. 58 filed 10/05/18   PageID.982   Page 21 of 21




                                                     CERTIFICATE OF SERVICE

                                   I, the undersigned attorney of record, hereby certify that on the date

                             stated below, I electronically filed the foregoing with the Clerk of the Court

                             using the ECF system which will send notification of such filing to all counsel

                             or parties of record.

                             Date: October 5, 2018                  RESPECTFULLY SUBMITTED:

                                                                    /s/ Philip L. Ellison
                                                                    OUTSIDE LEGAL COUNSEL PLC
OUTSIDE LEGAL COUNSEL PLC




                                                                    PHILIP L. ELLISON (P74117)
                                                                    Counsel for Plaintiffs
     www.olcplc.com




                                                                   16
